Citation Nr: 0100413	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  00-18 622A	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than August 10, 
1992 for the grant of a 100 percent evaluation for post 
traumatic stress disorder (PTSD) (previously rated as anxiety 
neurosis).

2.  Entitlement to a disability evaluation greater than 30 
percent for PTSD (previously rated as anxiety neurosis) prior 
to August 10, 1992. 

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right hip, currently evaluated as 
60 percent disabling.

4.  Entitlement to a disability rating greater than 10 
percent for residuals of a shell fragment wound of the right 
hip, prior to May 27, 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to May 
1945. 

On December 7, 2000, the veteran's motion to advance his case 
on the Board of Veterans' Appeals (Board) docket was granted 
pursuant to 38 U.S.C. § 7107 and 38 C.F.R. § 20.900(c). 

A medical statement from a Department of Veterans Affairs 
(VA) staff physician dated in March 2000 was submitted 
directly to the Board in support of the veteran's motion to 
advance his case on the docket.  The statement indicated that 
the veteran's medical problems included atrial fibrillation, 
duodenal ulcer, chronic pleural effusion, hypothyroidism, 
post herpectic neuralgia, anxiety, asthma, hypertension, and 
moderate pulmonary hypertension.  Since the medical statement 
does not refer to any probative findings regarding the issues 
on appeal the Board notes that remanding this case for 
consideration of the medical statement in light of the issues 
on appeal would service no useful purpose.  38 C.F.R. § 19.37 
(2000).  The fact that the veteran has an anxiety disorder is 
a matter of record. 

On December 18, 2000 the Board denied the veteran's motion 
for reconsideration of the August 1978 Board decision denying 
entitlement to a disability rating greater than 30 percent 
for a nervous disorder.  

In a memorandum dated December 22, 2000, the veteran's 
accredited representative noted that the veteran withdrew an 
earlier motion to review the August 1978 Board decision on 
the grounds of clear and unmistakable error in accordance 
with 38 U.S.C. § 7111.

Such motion having been withdrawn, a motion seeking the 
Board's review of a August 1978 decision of the Board denying 
entitlement to a disability rating greater than 30 percent 
for a nervous disorder to determine whether that decision 
involved clear and unmistakable error is dismissed without 
prejudice to refiling.  38 C.F.R. § 20.1404(f) (2000).  As 
such issue was not formally docketed for Board consideration 
under 38 U.S.C. § 7111, a separate decision under a new 
docket number dismissing such issue without prejudice is not 
necessary.  

This matter comes to the Board of Veterans Appeals (Board) 
from Department of Veterans Affairs (VA) Regional Office (RO) 
rating decisions dating from June 1991.

The Board previously remanded this case in January 1998 for 
additional development of the record.  At that time the 
issues before the Board were entitlement to an increased 
rating for anxiety neurosis, evaluated as 30 percent 
disabling and an increased rating for residuals of a shell 
fragment wound of the right hip, evaluated as 10 percent 
disabling. 

In January 1998, the Board noted that the RO issued a 
statement of the case in May 1995 concerning the issues of 
service connection for a lumbar spine disability and herpes 
zoster, both claimed as secondary to the veteran's service-
connected anxiety neurosis (currently rated as PTSD).  Since 
the veteran had not filed a timely appeal as to such issues, 
they were not considered by the Board for appellate review.  
In addition, it was noted that in May 1995, the RO notified 
the veteran that his claim for a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) was denied.  The veteran had not filed a 
notice of disagreement; therefore, the Board limited 
appellate consideration to the issues as stated in the 
paragraphs above. 

During the development of the veteran's claims the RO in 
March 1999 granted an increased evaluation of 60 percent for 
residuals of a shell fragment wound of the right hip 
effective May 27, 1993, the date of receipt of his notice of 
disagreement along with the submission of private medical 
records.  (The record indicates that the RO had granted the 
veteran an extension to June 25, 1993 within which to appeal 
the June 1991 decision due to unavailability of his claims 
file.)  In April 1999 the RO granted entitlement to a TDIU 
rating effective from May 27, 1993.

In December 1999, the RO granted an increased 100 percent 
evaluation for PTSD (previously rated as anxiety neurosis) 
effective from August 10, 1992, the date a VA outpatient 
record showed severe anxiety.  

As the recent increased evaluations do not reflect the 
maximum evaluations authorized under the rating schedule, 
issues 2, 3, and 4 remain on appeal as characterized on the 
title page.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Also, 
the statement of the case includes consideration of the 
provisions for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  

Significantly, the Board notes that in recent statements the 
veteran appears to claim entitlement to an effective earlier 
than May 27, 1993, for the grant of a 60 percent evaluation 
for residuals of a shell fragment wound of the right hip 
based upon clear and unmistakable error in March 1976 RO 
rating decision.  Such recently raised issue is inextricably 
intertwined with the present issue of entitlement to a 
disability rating greater than 10 percent for residuals of a 
shell fragment wound of the right hip, prior to May 27, 1993 
and therefore must be first be adjudicated by the RO prior to 
any further appellate review since a favorable decision on 
the raised issue would have a direct bearing on the latter 
one.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  This 
matter will be addressed in the remand section of the 
decision.

Also, the Board notes that in reviewing a VA orthopedic 
examination in November 1998, it appears that the veteran may 
have residual shell fragment wound burn scars of the gluteal 
and right hip.  (Service connection is currently in effect 
for burn scars of the left shoulder separately evaluated as 
10 percent disabling.)  Accordingly, the issue of entitlement 
to service connection for burn scars of the gluteal and right 
hip area secondary to shell fragment wounds is referred to 
the RO for formal adjudicatory action as such issue is not 
inextricably intertwined with the present issues on appeal. 

Moreover, in an informal hearing presentation of November 
2000, the veteran's representative raised for the first time 
the issue of entitlement to special monthly compensation on 
account of being housebound.  Such matter is likewise 
referred to the RO for formal adjudicatory action, as such 
issue is not inextricably intertwined with the present issues 
on appeal. 


FINDINGS OF FACT

1.  The record shows that a Board decision in August 1978 
denied entitlement to a disability evaluation greater than 30 
percent for a psychoneurosis; the Board decision subsumed 
prior ratings decisions in which the RO denied an increased 
rating for psychoneurosis.

2.  Following the August 1978 Board decision the receipt of 
VA outpatient treatment records dating from June 1990 and 
June 1991 were recognized by the RO in June 1991 as 
representing an informal reopened claim for an increased 
evaluation for service-connected psychiatric disability; the 
RO denied the veteran's claim for an increased evaluation for 
PTSD (previously rated as anxiety neurosis); the veteran 
filed a timely appeal from the June 1991 rating decision.

3.  During the course of the appeal, the RO in December 1999 
granted an increased 100 percent schedular evaluation for 
PTSD (previously rated as anxiety neurosis) effective from 
August 10, 1992, the date a VA outpatient record showed 
severe anxiety.

4.  A VA outpatient treatment record dated June 28, 1991 
shows the veteran was in a state of anxiety and very 
dependent upon medications, psychologically; such finding 
represented ascertainable evidence of an increased anxiety 
process that was subsequently confirmed on August 10, 1992 
and on subsequent psychological and psychiatric examinations. 

5.  Prior to June 28, 1991, the veteran was described as 
alert and oriented in three spheres.

6.  Prior to June 28, 1991, the veteran's service-connected 
psychiatric disability was productive of no more than 
definite social and industrial impairment; there were no 
clinical findings meeting or more nearly approximating 
considerable social and industrial impairment.

7.  The current overall disability associated with shell 
fragment wounds of the right hip is shown to contemplate an 
intervertebral disc syndrome process of the lower back area 
including the right sacroiliac that more nearly approximates 
a pronounced intervertebral disc disability. 


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of June 28, 
1991, for the grant of a 100 percent evaluation for PTSD 
(previously rated as anxiety neurosis) have been met, but no 
earlier.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.160(c), 3.400(2000); Veterans Claims Assistance Act of 
2000, Pub.L. No. 106-475, § 4.114 Stat. 2096) (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107).

2.  The criteria for a disability rating greater than 30 
percent for PTSD (previously rated as anxiety neurosis) prior 
to June 28, 1991 have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996); Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, § 4.114 Stat. 
2096) (2000) (to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107).

3.  The criteria for a disability rating greater than 60 
percent for residuals of shell fragment wounds of the right 
hip have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.20, 4.40, 4.45, Diagnostic 
Codes 5293, 5294, 5286; Veterans Claims Assistance Act of 
2000, Pub.L. No. 106-475, § 4.114 Stat. 2096) (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show treatment for the 
onset of psychoneurosis, anxiety.  He was also treated for 
superficial abrasions of the right hip, buttock and back area 
sustained when a fire occurred in the magazine area and an 
explosion blew him across the deck thereby causing multiple 
injuries.  

On objective examination a long superficial vertical 
lacerated wound over the right gluteal region was noted along 
with ecchymosis of the greater part of the right gluteal 
region, extending across the lumbar spine with marked 
tenderness of the muscles.  It was noted that the large 
contusion covered about 1/2 the area of the right buttock and 
that the shrapnel wounds of the back were superficial, only.  
The shrapnel wounds were dressed with sulfa powder.  A 
medical board report in April 1945 found the veteran unfit 
for further military service due to his psychoneurotic 
reaction. 

An initial postservice VA examination report in March 1946 
revealed right sacroiliac region tenderness and pain on 
palpation that was aggravated by bending over.  It was noted 
that sacroiliac sprain was an important part of the veteran's 
disability.  A neurological examination was negative.  On 
psychiatric evaluation, intelligence, memory and orientation 
were normal.  Diagnoses included psychoneurosis, anxiety 
type, and multiple wounds including the right hip and 
sacroiliac sprain.  

Unappealed RO rating decisions dating from May 1946 to August 
1948 show that service connection was granted for 
psychoneurosis evaluated as 50 percent disabling from May 5, 
1945 with reduction to 30 percent from July 2, 1946.  Service 
connection was granted for shrapnel scar (6 inch) of the 
right hip with residual contusions of the buttock and lumbar 
spine and evaluated 10 percent.  

In an unappealed RO rating decision of August 1949 the RO in 
accordance with applicable laws and regulations reduced the 
30 percent evaluation for anxiety reaction to 10 percent 
effective October 22, 1949.  The residuals of shell fragment 
wound of the right hip remained at 10 percent.

A January 1976 VA special surgical examination report showed 
the veteran was described as a well developed and in no acute 
distress.  The lower back and buttocks revealed a slightly 
irregular, whitish and well-healed vertical scar measuring 4 
1/2 inches in length over the right buttock at the lateral 
aspect of the gluteus maximus muscle.  There was no adherence 
to underlying structure.  There was no depression of the 
scar.  There were no subcutaneous foreign bodies.  There was 
no atrophy of the gluteus muscles.  There was no atrophy of 
the muscles of the right lower extremities.  There was 
tenderness to palpation over the spinous process of the lower 
lumbar and upper sacral vertebrae.  There was no pelvic tilt.  
There was essentially no limitation of motion of the back at 
the dorsal lumbar spine level.  Sensory examination was 
negative.  Diagnosis was residuals of shell fragment wounds 
of the right hip area with residuals of contusion of the 
buttock and lumbar region with hypertrophic arthritic 
changes, symptomatic.  

On X-ray, the right apophyseal joint at the lumbosacral level 
showed little sclerotic margins.  Except for these changes 
the lumbosacral spine, pelvis and hips were considered 
unremarkable.  

In an unappealed March 1976 rating decision the RO granted an 
increased 30 percent evaluation for anxiety neurosis under 
Diagnostic Code 9400 but no greater.  A 10 percent rating was 
confirmed and continued for residuals of shell fragment wound 
of the right hip under Diagnostic Code 5294 (sacroiliac 
weakness and injury). 

In a rating decision of August 1976 the RO confirmed and 
continued the 30 percent rating for anxiety neurosis.  The 
veteran appealed to the Board.

In an August 1978 decision the Board denied entitlement to a 
disability evaluation greater than 30 percent for a nervous 
disorder.  

Subsequently dated VA clinical records from 1986 to 1988 
primarily referred to treatment for disabilities other than 
service-connected psychiatric disability and/or right hip 
disability.

At a hearing before a hearing officer at the RO on September 
14, 1989, the issue on appeal was noted as service-connection 
for left ear hearing loss.  However, the veteran testimony 
also referred to a chronic anxiety disorder as well as right 
hip and buttock disability.

A Board decision in April 1990 addressed the issue of service 
connection for left ear hearing loss.  Also, the Board 
acknowledged that in September 1989, the veteran testified at 
length for other disabilities including anxiety.  The Board 
pointed out to the veteran that if he wished to pursue other 
issues he should contact the RO.  

The record is silent until a VA hospital record dated June 
13, 1990 was subsequently added to the record.  The record 
revealed treatment for herpectic neuralgia, cardiomyopathy 
and asthma.

A statement received from the veteran on August 27, 1990 
indicated that he wanted to review his claims file.

An October 10, 1990 VA hospital record noted treatment for 
post herpectic neuralgia.  The veteran was described as alert 
and oriented in three spheres.  He was given a thoracic 
epidural for pain.  

A January 2, 1991 VA hospital record shows the veteran was 
given a pain block for post herpectic neuralgia.  

In June 1991 the RO indicated that the rating action arose 
from the receipt of VA medical records dated in 1990 and 1991 
that were accepted as an informal claim of entitlement to 
increased evaluation for service-connected disabilities.  The 
RO determined that the medical records did not indicate 
treatment for service-connected disabilities.  The veteran 
was notified of the denial of increased ratings for his 
service-connected disabilities.  

Subsequently added to the record were VA clinical records 
dating between approximately January 10, 1989 and January 2, 
1990 referring to treatment for herpes zoster and post 
herpectic neuralgia.  The veteran was noted to have chronic 
thoracic pain from post herpectic neuralgia.

A VA clinical record on January 2, 1990 shows the veteran 
reported for a pain block.  He was oriented to time and 
place.  He was described as alert.  

A May 1990 statement from a VA physician noted treatment for 
the past three years for steroid dependent asthma, viral 
myocarditis with cardiomyopathy and atrial fibrillation.  He 
presently had disabling pain accompanied by a bout of herpes 
zoster of the thorax.  He was on a TENS unit with minimal 
relief. 

A June 28, 1991 VA general medicine clinical record noted 
follow-up for congestive heart failure, anxiety, chronic 
obstructive pulmonary disease and increased cholesterol.  It 
was noted that he was followed in the pain clinic for post 
herpectic neuralgia.  The reported assessment indicated that 
the veteran was anxious and very dependent upon medications, 
psychologically.   

On July 31, 1991 the veteran was seen at a VA dermatology 
clinic.  It was noted that there was no change in the 
severity of discomfort associated with post herpectic 
neuralgia.

An August 12 1991 VA neurology clinical record referred to 
post herpectic neuralgia of the left chest, left upper arm, 
and left mid back in the area of T3-T4 dermatomes (previously 
diagnosed T1-T4 dermatomes.)  He was on multiple medications.  
A TENS unit was tried previously but nothing had worked.

Other VA treatment records between 1989 and 1991 similarly 
refer to refer to treatment primarily for herpes zoster and 
post herpectic neuralgia. 

An August 2, 1992 VA clinical record shows the veteran was 
referred to psychiatry for severe anxiety.  

A VA hospital summary shows hospitalization from August 14, 
1992 to August 19, 1992.  The veteran came to the emergency 
room with atrial fibrillation and rapid ventricular response.  
His past reported history was significant for narrow angle 
glaucoma, diagnosed in 1988, steroid dependent asthma 
diagnosed in 1988, probable congestive heart failure and 
cardiomyopathy since 1988 and PTSD.  

On hospital admission examination he stated having increased 
anxiety in the past few weeks.  On objective examination the 
extremities were negative for clubbing, cyanosis or edema.  
On neurologic examination motor strength was 5/5 in the upper 
and lower extremities.  Deep tendon reflexes were 2 plus 
bilaterally throughout and toes were downgoing.  

In statement dated in December 10, 1992, D.J.C., D.C., noted 
that the veteran had been a patient of his for a number of 
years, since 1983.  His primary problem, as related to at the 
first consultation was continuing and worsening pain and 
discomfort in the lumbosacral area and in the area of right 
sciatic notch.

It was noted that a significant degree of discomfort 
(tenderness to pain) was elicited during manipulation of the 
lumbar spine and lumbo-sacral joints.  Chiropractic 
manipulation appeared to relieve the symptoms temporarily, no 
long-term benefits were derived.  Ultrasonic therapy was also 
employed.  Continued follow-up treatments were required for 
continued relief.

It was noted that a recent X-ray, dated November 6, 1992, 
revealed a scoliosis of the lumbar spine with osseous changes 
(osteophytosis) on the right lateral borders of L4-5 and on 
the inferior borders of the left sacroiliac joint.  Some 
osseous changes appeared on the heads of both femurs, again 
on the inferior-lateral borders.

It was noted that a lift was placed in the heel of the right 
shoe, after the x-ray dated May 27, 1983.  It was noted that 
it appeared an additional lift was needed for more 
stabilization of the spine and pelvis, also to decrease the 
high weight over the right leg.

An undated statement from M.H., D.C., noted the veteran was 
seen for chronic lumbosacral problems that he related to 
combat trauma.  It was noted that DR. C. had treated him, for 
the last 15 years.  He last saw Dr. C., in the middle of 
1996.  Private treatment records From Dr. H. date from May 
1997 through November 1998 and refer to treatment for low 
back symptoms to include the right lumbosacral area.  

An April 1998 psychological evaluation report in April 1998 
revealed severe chronic PTSD secondary to WWII combat.  
Global Assessment of Functioning (GAF) score was 30.  It was 
noted that the Social Security Administration had recognized 
him as 100 percent disabled many years earlier and that he 
consistently goes to VA for his medical needs including 
psychiatric needs.  

An examination report of June 3, 1998 from B.S., M.D. showed 
the veteran was referred for re-evaluation of his current 
disability rating based upon his previous back injury 
stemming from a war injury.

It was noted that the veteran used no assistive devices.  He 
appeared fairly comfortable during the examination.  He was 
able to sit continuously for up to 40 minutes during the 
interview.  There was no significant pain behavior.  In the 
standing neutral position the cervical and thoracic curves 
were well maintained.  The lumbar curve revealed slight 
flattening of the normal lumbar curve.  His extremities 
appeared grossly normal.  His pelvis was symmetric and level.  
His gait was mildly antalgic on the right.  

The examination focused primarily on the low back.  There was 
no gross deformity or obvious abnormality of the low back 
region.  Range of motion was restricted and the approximated 
measurements were flexion was to 20 degrees, extension to 10 
degrees, right lateral bending to 10 degrees and left lateral 
bending to 15 degrees.  To palpation, tenderness was reported 
over the left side of the lower lumbar spine.  Manual muscle 
testing revealed essentially full strength in all lower 
extremity muscle groups.  Sensation was intact to light touch 
in all lower extremity dermatomes.  Muscle stretch reflexes 
were 1+ and symmetric throughout the bilateral quadriceps and 
Achilles, with downgoing Babinski responses.  Seated straight 
leg raises were to 60 degrees, supine straight leg raises 
were to 50 degrees.  Flexion, abduction, and external 
rotation at the right hip were negative.

Also, it was noted that in June 1998, the veteran underwent 
lumbar spine films with flexion and extension views.  The 
results were as follows: degenerative changes present at 
multiple levels with joint space narrowing, mild sclerosis 
and osteophyte formation.  There was mild sclerosis on both 
sides of the SI joints bilaterally.  
Impression revealed degenerative arthritis of the lumbar 
spine, degenerative arthritis of the sacroiliac joints with 
secondary chronic low back pain.  The examiner noted that 
there was no evidence on examination for spinal cord injury 
or for nerve root impingement.  

Also, it was noted that the subjective complaints appeared to 
be consistent with the objective findings.  Symptom 
magnification was not evident.  The examiner's discussion 
indicated that although the veteran's pain was severe, he did 
not suffer from radiculopathy.  

A November 1998 VA orthopedic examination report shows the 
examiner reviewed the veteran's claims folder that contained 
all of his military records.  The veteran primarily 
complained of chronic severe pain in the right hip and in the 
right side of the lower back.

A physical examination revealed a well-developed individual 
who was in no acute distress.  Examination of the lumbosacral 
spine revealed multiple shrapnel and burn scars involving all 
areas of his back and also in the vicinity of the right 
gluteal region.  There was complete effacement of the normal 
lumbar lordotic curve due to spasm of the erector spinae 
muscle group bilaterally.  There was excruciating pain noted 
on percussion over the right sacroiliac joint.

The range of motion of the lumbosacral spine was flexion 55 
degrees, extension 0 degrees, lateral bending to the right 
and left 10 degrees, rotation to the right 5 degrees and 
rotation to the left 10 degrees.  The knee jerk was graded 3+ 
bilaterally.  The right ankle jerk was absent.  Straight leg 
raising was positive at 50 degrees bilaterally.  The right 
extensor hallucis longus was graded 5/5.  The right flexor 
hallucis longus was graded 5/5.  Dermatome evaluation of the 
right lower revealed no sensory deficit.

Examination of the right hip revealed the presence of 
multiple shrapnel and burn scars involving the gluteal area 
and lateral aspect of the hip joint.  The range of motion of 
the right hip was flexion 90 degrees, extension 0 degrees, 
abduction 30 degrees, adduction 0 degrees, internal rotation 
30 degrees and external rotation 35 degrees.  It was noted 
that X-rays were made on November 19, 1998.  X-rays of the 
lumbosacral spine revealed advanced degenerative changes 
involving the facet joints at all levels of the lumbar spine.  
There was marked narrowing of the L5-Sl intervertebral disk 
space.  There was marked calcification of the aorta noted.  
There was advanced degenerative arthritic changes noted to 
involve the right sacroiliac joint.  The left sacroiliac 
joint appeared to be within normal limits.  X-rays of the 
right hip revealed degenerative changes involving the 
acetabulum.  There was a degenerative acetabular cyst noted 
along with some marginal sclerosis.  Impression revealed 
symptomatic degenerative arthritis of the lumbosacral spine, 
symptomatic advanced degenerative disk disease at the LS-Sl 
level of the lumbosacral spine, symptomatic advanced 
degenerative arthritis of the right sacroiliac joint and 
symptomatic degenerative arthritis of the right hip.

The examiner opined that this veteran's current severe 
symptoms were related to an incredibly damaged right 
sacroiliac joint.  It was noted that both sacroiliac joints 
were seen on the X-rays of the lumbosacral spine.  The left 
sacroiliac joint was entirely within normal limits compared 
with the right sacroiliac joint that showed advanced 
degenerative arthritic changes.  The X-rays of the right hip 
revealed degenerative changes consistent with the veteran's 
age.  However, his complaint seemed to be based clearly to 
the area of the right sacroiliac joint.  The examiner noted 
that the clinical findings and X-ray findings supported his 
impression that the changes in the right sacroiliac joint 
were directly related to the injuries which the veteran 
sustained in combat during World War II.

A November 1998 VA psychiatric examination report shows a 
diagnosis of PTSD (previously known as neurosis, general 
anxiety disorder).  GAF was 50. 

Subsequently received VA outpatient treatment records dating 
between approximately February 1996 and November 1998 are 
silent for residuals of shell fragment wounds of the right 
hip.

In a statement dated in November 1998 the veteran noted that 
he was submitting medical records from Dr. H., regarding 
treatment of lumbar strain and pain.  Also, he noted that he 
was unable to provide the medical records from Dr. C., 
because he had retired from practice and his present location 
was unknown.  

Information from the Social Security Administration (SSA) in 
January 1999 shows according to their records the veteran was 
awarded disability benefits effective August 1976 with onset 
of disability effective February 14, 1976.  Based upon his 
attaining age 65 in June 1985 his benefits were converted 
from disability benefits to retirement benefits.  It was 
noted that in the early 1990's his claims folder with 
pertinent records requested from VA were destroyed as part of 
the Agency's regular files maintenance since his disability 
information was no longer considered relevant. 

The RO in March 1999 granted an increased 60 percent 
evaluation for residuals of a shell fragment wound of the 
right hip under Diagnostic Code 5293 effective May 27, 1993, 
the date of receipt of the veteran's notice of disagreement 
along with the submission of private medical records.  It was 
noted that although range of motion of the right hip would 
not warrant an increase the veteran's symptoms were being 
evaluated under Diagnostic Code (5293) which more completely 
represented his overall disability picture along with the 
application of reasonable doubt resolved in favor of the 
veteran.  

In December 1999, the RO granted an increased 100 percent 
evaluation for PTSD (previously rated as anxiety neurosis) 
effective from August 10, 1992, the date a VA outpatient 
record showed severe anxiety.  

The veteran also submitted nonprobative documents including 
historical service medical records, a service buddy 
statement, remote medical evidence, and an old news clipping 
regarding the USS Birmingham and information regarding WWII 
battles. 


Preliminary Matters

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) to be codified at 38 U.S.C.A. 
§ 5103(a).  This law eliminates the well-grounded requirement 
and amplifies the duty to notify and assist.  Its enactment, 
together with that of S. 1402, repeals the "McCain 
Amendment." 

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. § 
5103A(b)(1), (2).  The law further states that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c), 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107. See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Although the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000,
the Board may proceed to issue a decision at this time.   

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim to include providing the 
appellant with adequate examinations by appropriate 
specialists.  Accordingly, the Board finds that the appellant 
is not prejudiced by the Board entering a decision on the 
merits since remanding this case would be superfluous and 
serve no useful purpose.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board notes that a variety of extensive medical records 
have been associated with the veteran's claims folder.  They 
include private and VA medical records, including reports of 
VA special examinations that are pertinent to the issues on 
appeal.  The evidence of record provides a complete basis for 
addressing the merits of the appellant's claims at this time.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000. 


I.  Entitlement to an effective date earlier than August 10, 
1992 for the grant of a 100 percent evaluation for PTSD 
(previously rated as anxiety neurosis) and 
entitlement to a disability rating greater than 30 percent 
for PTSD (previously rated as anxiety neurosis) prior to 
August 10, 1992.


Criteria

In August 1978, the Board denied entitlement to an evaluation 
greater than 30 percent for a service-connected nervous 
disorder.  Under pertinent law and regulations, as 
interpreted by the Court, when an issue has been previously 
denied by the Board, such claim may not be reopened and 
allowed in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7104, (West 1991).  (Earlier versions of 
the law and regulation are essentially in accord).

The effective date of an evaluation and entitlement of an 
award of pension compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a)(West 1991); 38 C.F.R. 
§ 3.400.  The effective date of compensation based on new and 
material evidence received after a final disallowance, is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii)(2000).

The date of an award of increased compensation is the 
earliest date as of which it is factually determined that an 
increase in disability had occurred, if claim is received 
within one year from such date; otherwise, date of receipt of 
claim.  38 C.F.R. 
§ 3.400(o)(2) (2000). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (2000).  
A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim for pension may be 
considered to be a claim for compensation.  Id.  38 C.F.R. 
§ 3.151(a) (2000).

In accordance with 38 C.F.R. § 3.157(b)(1(2000) the date of 
outpatient or hospitalization examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim. 

Evidence from a private physician or lay man will be the date 
of receipt of such evidence when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2000).

When evidence is received from State and/or other 
institutions submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by VA of examination 
reports, clinical records and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions or 
other Government hospitals.  38 C.F.R. § 3.157(b)(3)(2000). 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R., Part 4.  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is essential that each disability is viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (2000).  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2 (2000). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7(2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2000).

Under the General Rating Formula for Psychoneurotic disorders 
for generalized anxiety disorders under Diagnostic Code 9400 
effective February 3, 1988
through November 6, 1996, a 30 percent evaluation was 
warranted where there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.

A 50 percent disability evaluation encompassed situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.

A 70 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation was to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment. 38 C.F.R. Part 4, Codes 9400 and 
9411.  This rating criteria set forth three independent bases 
for granting a l00 percent evaluation, pursuant to Diagnostic 
Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.

The General Counsel concluded that the term "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large. VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).

In order to address issues noted in the Court's decision in 
Hood, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, has been amended and redesignated as 38 
C.F.R. § 4.130, effective November 7, 1996.

Also, the Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders including 
psychoneurosis formerly as set forth in 38 C.F.R. §§ 4.125-
4.132 (1996) (redesignated as 38 C.F.R. §§ 4.125-4.130).  See 
61 Fed. Reg. 52695-52702 (1996).  However, such new criteria 
may not be considered prior to November 7, 1996, and 
therefore have no direct application to the present appeal.  
See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of Section 5110(g) prohibits of retroactive award prior to 
the effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).

In a precedent opinion the VA General Counsel held the 
following:

Pursuant to 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2), where a veteran 
files a claim for increased rating 
alleging an increase in disability within 
one year prior to receipt by VA of the 
claim and a VA examination or other 
medical evidence subsequently submitted 
substantiates an increase in disability, 
the effective date of the award of 
increased disability compensation is the 
date as of which it is ascertainable 
based on all of the evidence of record 
that the increase occurred.

Section 3.400(q)(1)(i) of Title 38, Code 
of Federal Regulations is applicable to a 
claim for increased rating based upon new 
and material evidence submitted prior to 
expiration of the appeal period or before 
an appellate decision is issued.

When new and material evidence is 
submitted with in the appeal period or 
prior to an appellate decision with 
regard to a claim for increased rating, 
the effective date for any increased 
rating is the date on which the facts 
established the increase in disability 
occurred or the date of the original 
claim for increase, whichever is later.  
However, if the facts establish that the 
veteran's disability increased within one 
year prior to receipt by VA of the 
original claim for increased rating, the 
effective date of the increase is the 
date on which the increase in disability 
occurred.  VAOPGCPREC 12-98.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).



Analysis

At the outset, the Board notes that a final decision by the 
Board in August 1978 denied entitlement to a disability 
rating greater than 30 percent for service-connected 
psychiatric disability.  

On December 18, 2000 the veteran's motion for reconsideration 
of the Board's 1978 decision was denied.  Moreover, in a 
memorandum dated December 22, 2000, the veteran's accredited 
representative withdrew the veteran's request to review a 
prior August 1978 Board decision on the grounds of clear and 
unmistakable error in accordance with 38 U.S.C. 7111 without 
prejudice to refiling, as provided by 38 C.F.R. § 20.1404(f).  
The veteran is advised that a decision by an agency of 
original jurisdiction is "subsumed" into a subsequent Board 
decision on the merits, so that a decision of the agency of 
original jurisdiction should no longer be subject to a claim 
for CUE.  Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998).

For the above reason, the Board is limited to its 
consideration of an earlier effective date for a schedular 
100 percent evaluation for PTSD to the evidence received 
after the final Board decision of August 1978.  

The Court held in Servello v. Derwinski, 3 Vet. App. 196 
(1992), that the Board must look at all the communications 
that can be interpreted as a claim for increased rating, as 
well as all the evidence of record and determine the earliest 
date as of which, within the year prior to the claim, the 
increase in disability was ascertainable.  Regulatory 
provisions expressly stipulate that the effective date for an 
evaluation and award of a claim for increase shall be fixed 
in accordance with the facts found, and is the earliest date 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(2).

The Court has held that evidence in a claimant's file which 
demonstrates that an increase in a disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues.  See Quarles v. Derwinski, 3 Vet. App. 
129, 135 (1992); Hazzard v. Brown, 4 Vet. App. 254, 258 
(1993).

The recognizes that following the August 1978 Board decision 
the receipt of VA outpatient treatment records dating between 
June 13, 1990 and June 2, 1991 were essentially noted by the 
RO's in June 1991 as representing an informal reopened claim 
for an increased evaluation for service-connected psychiatric 
disability.

During the course of the appeal, the veteran underwent a 
psychological evaluation in April 1998.  Severe PTSD was 
noted.  GAF was 30.  A VA psychiatric examination in November 
1998 reflected the presence of PTSD (previously shown as 
anxiety neurosis.  GAF was 50.  The Board points out that GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).

A GAF of 50 represents (actually the range of scores from 41 
to 50) is for "[s]erious symptoms (e.g. suicidal ideation, 
server obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994), cited in Richard v. Brown, 9 Vet. App. 266 (1996).  

A GAF of 30 indicates that "behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment OR inability to 
function in almost all areas."  Ibid.  These same definitions 
of GAF scores were included in the DSM-III-R, which was 
recognized by the VA under the criteria in effect prior to 
the November 7, 1996 regulatory changes.

Since the examination findings demonstrated an inability to 
obtain or retain employment that was solely due to service-
connected PTSD, the veteran met one of the three independent 
bases that qualified for the assignment of a 100 percent 
evaluation under Diagnostic Code 9400 in effect prior to the 
November 7, 1996.  See Johnson.  In determining the effective 
date for the assignment of a 100 percent evaluation for PTSD 
during the appeal period, the RO chose August 10, 1992, the 
date a VA outpatient record first showed severe anxiety 
following the receipt of his reopened claim in 1990.  

In reviewing the pertinent medical evidence dating between 
January 1989 and August 1992, the Board may not overlook the 
fact that a VA outpatient treatment record dated June 28, 
1991, shows the veteran was in a state of anxiety and very 
dependent upon medications, psychologically.  With resolution 
of reasonable doubt in favor of the veteran the Board is of 
the opinion that the June 28, 1991 characterization of the 
veteran's psychiatric state at that time represented 
ascertainable evidence of a severe anxiety process that was 
confirmed on subsequent examinations. 

The information from SSA fails to show or even suggest that 
the veteran's unemployability status prior to June 28, 1991 
was exclusively due to PTSD that would warrant a 100 percent 
schedular rating prior to June 28, 1991.  Rather, the medical 
evidence refers to a combination of various disabilities 
having an impact on the veteran's employability status prior 
to June 28, 1991, most of which were nonservice-connected 
disabilities that may not be considered in evaluating 
increased evaluations for service-connected disability.  
38 C.F.R. § 4.14

The veteran argues that he is entitled to an earlier 
effective date for a 100 percent rating for PTSD based on the 
criteria of 38 C.F.R. § of 4.16(c).  The Board notes that 
from March 1, 1989 through November 7, 1996, the provisions 
under 38 C.F.R. § 4.16(c) provided where the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 
100 percent schedular evaluation under the appropriate 
diagnostic code.  As the record shows that the veteran has 
several compensable service-connected disabilities in 
addition to a psychiatric disability the provisions of 
38 C.F.R. § 4.16(c) are not for application.  

The Board is also mindful of the fact that in April 1999, the 
RO granted entitlement to TDIU due to service-connected 
disabilities effective May 27, 1993 as an alternate way to 
obtain a total disability rating without being rated 100 
percent disabled under the Rating Schedule.  Norris v. West, 
12 Vet. App. 413, 420-21 (1999).  However, the current 100 
percent schedular rating for PTSD represents the greater 
compensation benefit. 

In view of the foregoing, the criteria for an earlier 
effective date of June 28, 1991 for the grant of a 100 
percent schedular evaluation for PTSD (previously rated as 
anxiety neurosis) have been met but no earlier.  

The Board notes that prior to June 28, 1991, the pertinent 
evidence submitted into the record dating between January 
1989 and June 1991 shows treatment primarily for complaints 
associated with nonservice-connected herpes zoster and post 
herpetic neuralgia.  During such time, the veteran was 
described as alert and oriented in three spheres.  The Board 
points out that even the earlier dated VA medical records 
dating between 1986 and 1988 are without findings as they 
solely refer to treatment for disabilities other than the 
veteran's service-connected PTSD (previously rated as anxiety 
neurosis).  In other words, following the Board's 1978 
decision, the record lacks any ascertainable evidence of an 
increase in underlying psychiatric disability that meets or 
more nearly approximates the schedular criteria for a 100 
percent rating until June, 28, 1991, regardless of the date 
of receipt of the reopened claim. 

The veteran's overall psychiatric clinical picture prior to 
June 28, 1991 continued to reflect a disability that was 
productive of no more than definite social and industrial 
impairment.  There were no clinical findings meeting or more 
nearly approximating considerable social and industrial 
impairment thereby warranting the next higher evaluation.   

Importantly, the Board finds that a higher evaluation prior 
to June 28, 1991 on an extraschedular basis pursuant to 38 
C.F.R. § 3.321(b)(1) is not appropriate.  It is clear that 
the veteran's PTSD prior to June 28, 1991 had not rendered 
his clinical picture unusual or exceptional as to render 
impractical the application of regular schedular standards, 
thereby precluding respective a grant of entitlement to an 
increased evaluation on an extraschedular basis.  He had not 
required frequent inpatient care and his unemployability 
status was impacted upon by a combination of significant 
nonservice-connected disabilities.  In sum, the regular 
criteria are shown to provide adequate compensation in this 
case.  However, the veteran's PTSD symptoms are not shown to 
have met or more nearly approximated the regular criteria for 
the next higher rating prior to June 28, 1991.

The Board has considered the veteran's arguments on appeal; 
however, the overwhelming competent medical evidence of 
record fails to support his claim of entitlement to a 100 
percent schedular rating for PTSD prior to June 28, 1991 or 
to a disability rating greater than 30 percent for PTSD prior 
to June 28, 1991.  The veteran has not submitted any 
pertinent competent medical evidence that supports his claim. 


II.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the right hip currently evaluated as 
60 percent disabling.  


Criteria

In reviewing alternative Diagnostic Codes for a disability 
rating higher than 60 percent the Board notes that the rating 
criteria for muscle injuries under pertinent Diagnostic Codes 
5317, 5318 and 5320 are inapplicable under either the old or 
new criteria for evaluating muscle injuries effective July 3, 
1997 as the maximum schedular ratings fall short of 60 
percent. 

The pertinent Diagnostic Codes which pertain to 
musculoskeletal disabilities of the hip and thigh are 
Diagnostic Codes 5250 and 5254.  

Under Diagnostic Code 5250, a 90 percent rating is warranted 
for extremely unfavorable hip ankylosis with the foot not 
reaching the ground and crutches necessary.  When there is 
intermediate unfavorable ankylosis, then a 70 percent rating 
is assigned.  When there is favorable ankylosis, in flexion 
at an angle between 20 and 40 degrees, and slight adduction 
or abduction, then a 60 percent rating is assigned.  38 
C.F.R. § 4.71a.

Diagnostic Code 5254 provides an 80 percent rating for a 
flail joint of the hip. 

VA regulations require that the lumbosacral and sacroiliac 
joint be considered as one anatomical segment for rating 
purposes.  See 38 C.F.R. § 4.66.  A sacro-iliac injury and 
weakness or lumbosacral strain will be rated at a maximum 40 
percent where there is a severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
Part 4, Codes 5294, 5295 (2000).

A limitation of lumbar spine motion (due to arthritis or 
other cause) is rated at the maximum 40 percent schedular 
evaluation where severe.  38 C.F.R. Part 4, Codes 5003, 5010, 
5292 (2000).

Diagnostic Code 5293 provides for a maximum 60 percent 
schedular rating where there is pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  38 C.F.R. Part 4, Code 5293.

In a precedent opinion, dated December 12, 1997, the VA 
General Counsel held in pertinent part that intervertebral 
disc syndrome (IDS), involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic and lumbar vertebrae.  Therefore, pursuant 
to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 
and 4.45 must be considered when a disability is evaluated 
under this Diagnostic Code.  VAOPGCPREC 36-97.  The Board is 
bound by this interpretation.  See 38 U.S.C.A. § 7104(c).

The next higher rating of 100 percent rating is available 
under 38 C.F.R. § 4.71a, Diagnostic Code 5286 if there is 
complete bony fixation of the lumbar elements at an 
unfavorable angle, with marked deformity and either Marie-
Strumpell or Bechterew type involvement of other joints.  

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. Part 4, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. Part 4, Diagnostic Code 
7805.

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.


Analysis

At the outset, the Board notes that the issue on appeal is 
limited to entitlement to a disability rating greater than 60 
percent for residuals of shell fragment wounds of the right 
hip.  The issue of entitlement to a rating greater than 10 
percent for residuals of shell fragment wounds of the right 
hip prior to May 27, 1993 has been deferred pending formal 
adjudication of an inextricably intertwined issue that was 
recently raised by the veteran. 

The Board notes that prior to May 27, 1993, a 10 percent 
evaluation was assigned under 5294 (sacro-iliac injury and 
weakness) as best representing the overall impairment 
associated with the veteran's residuals of shell fragment 
wounds of the right hip. 

In March 1999, the RO granted an increased maximum 60 percent 
schedular evaluation for residuals of shell fragment wounds 
of the right hip under Diagnostic Code 5293 (intervertebral 
disc syndrome) as more completely representing his overall 
disability.  The Board recognizes that on a recent VA 
orthopedic examination the examiner opined that the veteran's 
current severe symptoms noted at that time were related to 
the right sacroiliac joint injury sustained in combat.  VA 
regulations require that the lumbosacral and sacroiliac joint 
be considered as one anatomical segment for rating purposes.  
See 38 C.F.R. § 4.66.  

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under a 
different diagnosis.  The critical element is that none of 
the symptomatology for any of the conditions is duplicative 
or overlapping with symptomatology of other conditions.  
Esteban v Brown, 6 Vet. App. 259 (1995).

As a 60 percent rating is the highest rating allowed under 
Diagnostic Code 5293, the Board turns to 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 which provides for a 100 percent rating 
if residuals of a vertebral fracture require long leg braces, 
total bed rest, or if the fracture residuals involve the 
cord.  The veteran, however, has presented no evidence that 
either his lower spine was ever fractured, and no competent 
evidence of fracture residuals has been presented.  As such, 
an increased evaluation for the low back disorder under 
Diagnostic Code 5285 is not in order.

A 100 percent rating is also available under 38 C.F.R. § 
4.71a, Diagnostic Code 5286 if there is complete bony 
fixation of the cervical or lumbar elements at an unfavorable 
angle, with marked deformity and either Marie-Strumpell or 
Bechterew type involvement of other joints.  Significantly, 
however, there is neither complete bony fixation of the lower 
spine, and there clearly is no evidence that there is either 
Marie-Strumpell or Bechterew involvement of any other joint.  
As such, an increased evaluation under this Diagnostic Code 
is not in order, and hence, the benefits sought on appeal 
must be denied.

Alternative Diagnostic Codes based on hip and thigh 
impairment show that under Diagnostic Code 5250, a 90 percent 
rating is warranted for extremely unfavorable hip ankylosis 
with the foot not reaching the ground and crutches necessary.  
When there is intermediate unfavorable ankylosis, then a 70 
percent rating is assigned.  When there is favorable 
ankylosis, in flexion at an angle between 20 and 40 degrees, 
and slight adduction or abduction, then a 60 percent rating 
is assigned.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5254 
the next higher rating of 80 percent is provided for a flail 
joint of the hip.  An extensive review of the evidence 
including recent pertinent orthopedic examinations is absent 
any clinical evidence either meeting or more nearly 
approximating the criteria for a higher rating under either 
Diagnostic Code 5250 or 5254.  Rather, the primary 
manifestations of the service-connected residuals of shell 
fragment wounds of the right hip as elicited on the recent 
orthopedic examinations are shown at best to more nearly 
approximate a pronounced intervertebral syndrome consistent 
with the 60 percent evaluation currently assigned. 

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  However, the evidence shows 
that the veteran's pathology is manifested by pain, 
characteristic pain is specifically contemplated in the 
assignment of 60 percent rating for the involved spinal 
segments.  As such, these regulations do not provide a basis 
upon which to grant increased evaluation.  The associated 
shell fragment wound scars are not shown to be other than 
superficial in nature, well healed and asymptomatic. 

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The record does not reflect any recent or frequent hospital 
care for service-connected residuals of shell fragment wounds 
of the right hip, and any current interference in employment 
is primarily attributed to his psychiatric disability.

In sum, the regular schedular criteria are shown to provide 
adequate compensation in this case.  However, the veteran's 
objectively demonstrated residuals of shell fragment wounds 
of the right hip are not shown to meet or more nearly 
approximate the criteria for the next higher rating.  
Consequently, a higher rating for service-connected residuals 
of shell fragment wounds of the right hip on an 
extraschedular basis is not warranted.  38 C.F.R. § 
3.321(b)(1).

The Board has considered the veteran's arguments on appeal; 
however, the overwhelming competent medical evidence of 
record fails to support a claim of entitlement to a rating 
greater than 60 percent for residuals of shell fragment 
wounds of the right hip.  The veteran has not submitted any 
pertinent competent medical evidence which supports his 
claim. 



ORDER

Entitlement to an earlier effective date of June 28, 1991, 
for the grant of a 100 percent evaluation for PTSD 
(previously rated as anxiety neurosis) is granted, but no 
earlier, subject to applicable criteria governing the payment 
of monetary benefits.  

Entitlement to a disability rating greater than 30 percent 
for PTSD (previously rated as anxiety neurosis) prior to June 
28, 1991 is denied. 

Entitlement to a disability rating greater than 60 percent 
for residuals of shell fragment wounds of the right hip is 
denied. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted in the introduction section the veteran appears to 
be claiming entitlement to an effective earlier than May 27, 
1993, for the grant of a 60 percent evaluation for residuals 
of a shell fragment wound of the right hip based upon CUE in 
a March 1976 RO rating decision.  

Such recently raised issue is inextricably intertwined with 
the present issue of entitlement to a disability rating 
greater than 10 percent for residuals of a shell fragment 
wound of the right hip, prior to May 27, 1993 and therefore 
must be first be adjudicated by the RO prior to any further 
appellate review since a favorable decision on the raised 
issue would have a direct bearing on the latter one.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Therefore, pursuant to ensure full compliance with due 
process requirements, the Board is deferring adjudication of 
the issue of entitlement to a disability rating greater than 
10 percent for residuals of a shell fragment wound of the 
right hip, prior to May 27, 1993, pending a remand of the 
case to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should formally adjudicate the 
intertwined issue of entitlement to an 
effective date earlier than May 27, 1993, 
for the grant of a 60 for residuals of a 
shell fragment wound of the right hip 
based upon CUE in a March 1976 RO rating 
decision.

If any benefit sought on appeal, for which a timely notice of 
disagreement has been filed, are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 



